Citation Nr: 0325563	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96- 12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which found that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for PTSD.  The Board 
affirmed the aforementioned RO determination in a February 
1998 decision.  The veteran subsequently appealed the denial 
to the United States Court of Appeals for Veterans Claims 
("Court")(known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  In a December 1998 Order, 
the Court vacated the February 1998 Board decision and 
remanded the matter in light of the decision in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In a July 2000 decision, the Board found that the veteran 
never received notice of a February 1991 rating decision 
which denied a claim of entitlement to service connection for 
PTSD and thus, that decision did not become final.  After a 
review of the claims folders, the Board denied the veteran's 
claim of entitlement to PTSD on the merits.  The veteran once 
again appealed the determination to the Court.  In a March 
2001 Order, the Court vacated the July 2000 Board decision on 
the basis that a remand was required due to the enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000)("VCAA").  

In February 2002, the Board again denied the veteran's claim 
of entitlement to PTSD.  The veteran subsequently appealed 
the denial to the Court.  In a February 2003 Order, the Court 
vacated the February 2002 Board decision on the basis that 
the decision did not present sufficient reasons or bases to 
support the conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
veteran's claim pursuant to 38 U.S.C.A. § 5103A as amended by 
the VCAA and delineated in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


REMAND

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that there was nothing in the 
VCAA to suggest that section 3(a) was intended to be applied 
retroactively.  Kuzma v.  Prinicpi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003). Thus, as the veteran's claim was 
administratively decided prior to November 9, 2000, the date 
of enactment of the VCAA, it would appear the new duty to 
assist and notice provisions under 38 U.S.C.A. § 5103A may 
not be applicable to the veteran's claim currently on appeal.   
However, as the Court remanded the veteran's claim for 
failure to comply with the VCAA and Quartuccio, the Board 
shall proceed by assuming the applicability of the VCAA 
pursuant to the law of the case doctrine.

In Quartuccio, the Court mandated that VA ensure strict 
compliance with the provisions of the VCAA, i. e. "both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary."  
In the instant case, the veteran has not been provided notice 
of the VCAA as mandated by the Court.  The Federal Circuit 
recently invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  These provisions allowed the Board to take 
corrective action to cure defective VCAA duty to notify 
letters, or provide notice of the VCAA where there was none, 
as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to attempt to 
cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The result is that 
the matter must be remanded to ensure that the veteran is 
notified of the applicable provisions of the VCAA, including 
what evidence is needed to support the claim of entitlement 
to service connection for PTSD, what evidence VA will 
develop, and what evidence the veteran must furnish.     

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the service connection 
claim, what evidence VA will develop, and 
what evidence the veteran must furnish. 
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which 
evidence, if any, will be obtained by the 
claimant and which evidence, if any, will 
be retrieved by the Secretary.").  
 
2.   The Court's order of February 20, 
2003, incorporated the development 
requested by the joint motion of February 
11, 2003.  That motion asked that 
consideration should be given to order 
"if deemed appropriate"  the agency of 
original jurisdiction to afford the 
veteran a medical examination.   
Accordingly, after completion of the 
development directed in the previous 
paragraph, a decision should be made 
whether a psychiatric examination to 
determine the existence and cause (if 
present) of PTSD pursuant to 38 C.F.R. 
§ 3.159( c)(4) is necessary. 

3.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The veteran should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




